DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 2/11/21 is acknowledged.
Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/21.

Claim Objections
Claim 7 is objected to because of the following informalities:  the recitation “the mass spectrometer comprising” ends with a semi-colon rather than a colon.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 7 recite, “an inlet electrode provided at an ion injection port through which the ion is incident in the cell.” It is unclear whether “the ion” is a reference to the earlier recitation of “an ion generated in the ion source”; “an ion originating from the ion generated in the ion source”; “the ion ejected from the cell”; or “an ion originating from the ion ejected from the cell.” This ambiguity makes the claims indefinite. The claims will be examined as best understood in light of the specification.
Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 7 recite, “the ion ejected…”  There is insufficient antecedent basis for this limitation in the claim. As such, the claims are rejected for being indefinite. The claims will be examined as though it recited “an ion ejected.”
Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5 and 8 recite, “a time point where the cell is sufficiently filled with the predetermined gas.” “Sufficiently” is a subjective term, since people of ordinary skill could come to different conclusions as to what fill is sufficient. The instant disclosure provides no guidance for determining when a cell is sufficiently filled. Accordingly, 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2017/0178885 A1 [Welkie].

Regarding Claim 1:
Welkie teaches a mass spectrometer including: 
an ion source configured to ionize a sample component (Fig. 1 (110)); 

a mass spectrometer unit configured to perform mass spectrometry on the ion ejected from the cell or an ion originating from the ion ejected from the cell (Fig. 1, para 100), the mass spectrometer comprising: 
an inlet electrode provided at an ion injection port through which the ion is incident in the cell (para 91, entrance electrode); 
a voltage generator configured to apply a direct-current voltage to the inlet electrode (para 91, such a generator is inherent in that a DC voltage is applied to the entrance electrode); and 
a controller configured to control the voltage generator to apply, to the inlet electrode, the direct-current voltage with a polarity same as a polarity of an elimination-target ion generated in the ion source, during at least a part of a standby period of time in which no analysis-target ion is analyzed. 
As can be seen in Fig. 3b, the gating voltage is applied to the DC voltage during period (1051) prior to the analysis period starting at (1019). Period (1051) is considered to be part of the standby time at issue since no analysis is performed in that period. Further, the gating voltage has either a positive or negative polarity, and in that it is a gating voltage, it must match that polarity of an ion which it is gating, i.e., an elimination target ion. Accordingly, the control of the entrance electrode demonstrated in Fig. 3b matches the claimed control.

Regarding Claim 6:
Welkie teaches the mass spectrometer according to claim 1, wherein the ion source is an inductively coupled plasma ion source (para 88), the cell is a collision cell for removing an interference ion (collision cell (123)), and the elimination-target ion is an ion originating from a plasma gas used in the ion source. The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)). The intended origin of the elimination target is irrelevant to the effect of operation of the claimed mass spectrometer. As such, the origin of the elimination target does not impart patentability to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0178885 A1 [Welkie] in view of US 5,633,496 [Sakairi].

Regarding Claim 7:
Welkie teaches a mass spectrometer including: 
an ion source configured to ionize a sample component (Fig. 1 (110)); 
a cell into which a predetermined gas is introduced (Fig. 1 (123)), the cell being configured to allow an ion generated in the ion source and an ion originating from the ion generated in the ion source to be in contact with the predetermined gas (para 94); and 
a mass spectrometer unit configured to perform mass spectrometry on the ion ejected from the cell or an ion originating from the ion ejected from the cell (Fig. 1, para 100).
However, Welkie fails to teach that the mass spectrometer comprises:
a skimmer provided between the ion source and the cell, the skimmer having, at its top, an ion passing port; 
an attraction electrode provided between the skimmer and the cell, the attraction electrode being configured to promote attraction of the ion through the ion passing port of the skimmer, using an effect of an electric field; 
a voltage generator configured to apply a direct-current voltage to the attraction electrode; and 
a controller configured to control the voltage generator to apply, to the attraction electrode, a direct-current voltage with a polarity same as a polarity of an elimination-target ion generated in the ion source, or a direct-current voltage having no effect in attracting the elimination-target ion, during at least a part of a standby period of time in which no analysis-target ion is analyzed. 
Sakairi teaches an inlet for a mass spectrometer (Fig. 2) comprising:

an attraction electrode provided between the skimmer and the cell ((13) is between the skimmer and the rest of the spectrometer, as such it is between the skimmer and any cell), the attraction electrode being configured to promote attraction of the ion through the ion passing port of the skimmer, using an effect of an electric field (6:26-65); 
a voltage generator configured to apply a direct-current voltage to the attraction electrode (as shown in Fig. 2); and 
a controller configured to control the voltage generator to apply, to the attraction electrode, a direct-current voltage with a polarity same as a polarity of an elimination-target ion generated in the ion source, or a direct-current voltage having no effect in attracting the elimination-target ion, during at least a part of a standby period of time in which no analysis-target ion is analyzed (6:26-65 – the ions must be introduced before any analysis can take place, as such the control of the inlet voltages must occur during at least a part of a standby period of time in which no analysis-target ion is analyzed. Further, the DC voltage applied to the attraction electrode would have no effect in attracting elimination target ions of a polarity opposite to the analytes of interest.). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the mass spectrometer inlet of Sakairi in Welkie . One would have been motivated to do so since this would allow for effective analysis of ions produced at atmospheric pressure (Sakairi 3:11-30).

Regarding Claim 9:
The modified invention of claim 7 teaches the mass spectrometer according to claim 7, wherein the ion source is an inductively coupled plasma ion source (Welkie para 88), the cell is a collision cell for removing an interference ion (Welkie collision cell (123)), and the elimination-target ion is an ion originating from a plasma gas used in the ion source. The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)). The intended origin of the elimination target is irrelevant to the effect of operation of the claimed mass spectrometer. As such, the origin of the elimination target does not impart patentability to the claims.

Regarding Claim 4:
Welkie teaches thee mass spectrometer according to claim 1, but fails to teach that it further comprises: 
a skimmer provided between the ion source and the cell, the skimmer having, at its top, an ion passing port; and 
an attraction electrode provided between the skimmer and the cell, the attraction electrode being configured to promote attraction of the ion through the ion passing port of the skimmer, using an effect of the electric field, 
wherein the voltage generator is also configured to apply the direct-current voltage to the attraction electrode, separately from the inlet electrode, and 

Sakairi teaches an inlet for a mass spectrometer (Fig. 2) comprising:
a skimmer provided between the ion source and the cell ((9) is between the ion source and the rest of the spectrometer, as such it is between the ion source and any cell), the skimmer having, at its top, an ion passing port (aperture of (9)); 
an attraction electrode provided between the skimmer and the cell ((13) is between the skimmer and the rest of the spectrometer, as such it is between the skimmer and any cell), the attraction electrode being configured to promote attraction of the ion through the ion passing port of the skimmer, using an effect of an electric field (6:26-65); 
a voltage generator configured to apply a direct-current voltage to the attraction electrode (as shown in Fig. 2); and 
a controller configured to control the voltage generator to apply, to the attraction electrode, a direct-current voltage with a polarity same as a polarity of an elimination-target ion generated in the ion source, or a direct-current voltage having no effect in attracting the elimination-target ion, during at least a part of a standby period of time in which no analysis-target ion is analyzed (6:26-65 – the ions must be introduced before any analysis can take place, as such the control of the inlet voltages must occur during at least a part of a standby period of time in which no analysis-target ion is analyzed. Further, the DC voltage applied to the attraction electrode would have no effect in attracting elimination target ions of a polarity opposite to the analytes of interest.). 
Sakairi in Welkie . One would have been motivated to do so since this would allow for effective analysis of ions produced at atmospheric pressure (Sakairi 3:11-30).

Allowable Subject Matter
Claims 5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881